DIXON, Judge.
This is an appeal from a conviction of the defendant involving a violation of an ordinance of the City of Kansas City, Missouri relating to the control of a motor vehicle while intoxicated. Upon conviction in the Municipal Court, the defendant appealed to the Circuit Court of Jackson County, and, on the 29th day of June, 1973, an appeal was heard by the court sitting without a jury. At the close of the evidence, the court said, “The defendant is found guilty and fined $100.00 and costs.” Defense counsel indicated an appeal would be taken and the bond was continued. On July 5, 1973, the defendant filed a motion for a new trial. No ruling on that motion for a new trial appears, but, by operation of law, it was overruled in ninety days or on or about October 5, 1973; and, on October 9, 1973, the defendant filed a notice of appeal to this court. The record is completely lacking of any final judgment, and the appeal must be dismissed. State v. Nichols, 474 S.W.2d 54 (Mo.App.1971); State v. Chase, 415 S.W.2d 731 (Mo.1967); State v. Grant, 380 S.W.2d 799, 803 (Mo.1964). Rule 27.20, V.A.M.R.
Appeal dismissed.
All concur.